Title: To George Washington from Thomas Jefferson, 2 October 1779
From: Jefferson, Thomas
To: Washington, George


        
          Sir,
          Williamsburg [Va.] Oct. 2. 1779.
        
        Just as the letter accompanying this was going off Colo. Mathews arrived on parole from New York by the way of head quarters bringing your Excellencys letter on [t]his subject with that of the British Commissary of prisoners. The subject is of great importance & I must therefore reserve myself to answer after further consideration. Were I to speak from present impressions I should say it was happy for Governor Hamilton that a final determination of his fate was formed before this new information. As the enemy have released Capt. Willing from

his irons the Executive of this State will be ind⟨uced⟩ perhaps not to alter their former opinion. But it is impossible they can be serious in attempting to bully us in this manner. We have too many of their subjects in our power & too much iron to cloathe them with & I will add too much resolution to avail ourselves of both to fear their pretended retaliation however I will do myself the honour of forwarding to your Excellency the ultimate result of council on this subject.
        In consequence of the information in the letter from the British commissary of prisoners that no officers of the Virginia line should be exchanged till Governor Hamiltons affair should be settled we have stopped our flag which was just hoisting anchor with a load of privates for N. York. I must therefore ask the favor of your Excellency to forward the enclosed by flag when an opportunity offers as I suppose Genl Phillips will be in N. York before it reaches you. I have the honour to be Sir With the greatest esteem your most obdt & most hbl. servt
        
          Th: Jefferson
        
      